PER CURIAM.
Petitioner, pursuant to Florida Rule of Appellate Procedure 9.140(g), having taken this appeal from the summary denial of his motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850, and this court having considered the record presented and having further determined that it conclusively appears therefrom that petitioner is entitled to no relief, the denial of his motion is affirmed. The entitlement to discharge for violation of the speedy trial rule, Florida Rule of Criminal Procedure 3.191, is a matter which could have been raised on direct appeal and is not the proper subject for collateral attack. Morrison v. State, 283 So.2d 137 (Fla. 2d DCA 1973); see also, Adams v. State, 380 So.2d 423 (Fla.1980); Durcan v. State, 383 So.2d 248 (Fla. 3d DCA 1980); Clements v. State, 320 So.2d 44 (Fla. 3d DCA 1975); Phillips v. State, 313 So.2d 428 (Fla. 3d DCA 1975).
Affirmed.